DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1 and 11 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Korean Application No. 10-2019-0081421 filed on July 5, 2019.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 01/31/2020 has been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 2, line 7, replace “a human body” with “the human body”.
Claim 2, line 9, insert “the” before “thermal comfort information”.
Claim 9, line 3, insert “the” before “thermal comfort information”.
Claim 9, line 5, replace “a skin” with “the skin”.
Claim 9, line 7, insert “the” before “thermal comfort information”.
Claim 10, line 2, replace “a skin” with “the skin”.
Claim 10, line 3, insert “the” before “thermal comfort information”.
Claim 10, line 4, insert “based on the thermal resistance” after “the skin temperature feature”.
Claim 12, line 7, insert “the” before “thermal comfort information”.
Claim 19, line 3, insert “the” before “thermal comfort information”.
Claim 19, line 5, replace “a skin” with “the skin”.
Claim 19, line 7, insert “the” before “thermal comfort information”.
Claim 20, line 3, insert “the” before “thermal comfort information”.
Claim 20, line 2, replace “a skin” with “the skin”.
Claim 20, line 4, insert “based on the thermal resistance” after “the skin temperature feature”.
Appropriate correction is respectfully requested. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-12 of U.S. Patent Application No. 16/664,449. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11-12 of U.S. Patent Application No. 16/664,449 recite very similar functionality and structure as claims 1 and 11 of the instant application.

Present US Patent Application No. 16/779,162
U.S. Patent Application No. 16/664,449
Claim 1
A thermal comfort-based air conditioning method comprising: 
acquiring a thermal image of an air conditioning space via an image sensor; 

acquiring thermal comfort information of a human body within the air conditioning space based on the thermal image; and 

controlling air conditioning of the air conditioning space based on the thermal comfort information.

Claim 1
A thermal comfort-based vehicle air conditioning control method, comprising: acquiring a thermal image in a vehicle using an image sensor; 

acquiring thermal comfort information of each passenger in the vehicle using the thermal image; and 

controlling air conditioning of the vehicle based on the thermal comfort information of each passenger.
Claim 11
A thermal comfort-based air conditioner comprising: 


a thermal sensor configured to acquire a thermal image of an air conditioning space; and 




a processor configured to: 
recognize a human body depicted in the thermal image acquired by the thermal sensor; 








acquire thermal comfort information of the human body; and 




control air conditioning of the air conditioning space based on the thermal comfort information.


Claim 11: A thermal comfort-based vehicle air conditioning control apparatus, comprising: 

Claim 11: a thermal image acquirer configured to acquire a thermal image in a vehicle using an image sensor; 

Claim 12: The vehicle air conditioning control apparatus according to claim 11, wherein the thermal comfort acquirer includes: a body recognizer configured to recognize a body region of each passenger in the thermal image in the vehicle; an analyzer configured to analyze a skin temperature using a temperature of the body region of each passenger; and an extractor configured to extract the thermal comfort of each passenger based on the skin temperature analysis result.

Claim 11: a thermal comfort acquirer configured to acquire thermal comfort information of each passenger in the vehicle using the thermal image; and 


Claim 11: a controller configured to control air conditioning of the vehicle based on the thermal comfort information of each passenger.


Independent claim 1 of the instant application recites “an air conditioning space” and “a human body”.  The “vehicle” recited in independent claim 1 of US Patent Application No. 16/664,449 reads on “an air conditioning space” and “passenger” recited in independent claim 1 of US Patent Application No. 16/664,449 reads on “a human body”.  
Independent claim 11 of the instant application recites “a thermal sensor”, “an air conditioning space”, “a processor”, and “a human body”.  The “thermal image acquirer” recited in independent claim 11 of US Patent Application No. 16/664,449 reads on “a thermal sensor”.  The “thermal comfort acquirer” and the “controller” of US Patent Application No. 16/664,449 reads on “a processor configured to…acquire…and control…”.  The “body recognizer” of the “thermal comfort acquirer” recited in claim 12 of US Patent Application No. 16/664,449 reads on “a processor configured to: recognize…”.  The “vehicle” recited in independent claim 1 of US Patent Application No. 16/664,449 reads on “an air conditioning space” and “passenger” reads on “a human body”.  
Therefore, claims 1 and 11 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claims 2, 5, 7, 8, 12, 15, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/664,449 in view of Shikii et al. (US Patent Publication No. 2016/0363340 A1) (“Shikii”).
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/664,449 and Shikii as presented in the corresponding prior art rejection for each claim below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/664,449 and Shikii before them, for performing the recitations of claims 2, 5, 7, 8, 12, 15, 17, and 18 because the references are in the same field of endeavor as the claimed invention and they are focused on improving human comfort in an air conditioned space.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because since the air conditioner is able to estimate a person’s thermal sensation more accurately, the air conditioner is able to conduct air conditioning control of the air-conditioned space on the basis of the accurately estimated thermal sensation of the person to make the environmental temperature more comfortable for that person. Shikii: Paragraph [0106]
Therefore, claims 2, 5, 7, 8, 12, 15, 17, and 18 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/664,449 in view of Shikii, and further in view of Kusukame et al. (US Patent Publication No. 2015/0204556 A1) (“Kusukame”).
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/664,449, Shikii, and Kusukame as presented in the corresponding prior art rejection for each claim below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. No. 16/664,449, Shikii, and Kusukame before them, to recognize the human body region in the thermal image based on a temperature feature of a moving subject because the references are in the same field of endeavor as the claimed invention and they are focused on human comfort in an air conditioned space.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because it would provide a thermal image sensor suitable for measuring an amount of activity. Kusukame Paragraph [0011] The air conditioner would desirably include a system for assessing the user's behavior, such as the user's eating or bathing routine. This allows for air conditioning that is suited to the user's thermal sensation and performed according to the user's behavior. to control the air conditioner. Kusukame Paragraph [0255]
Therefore, claims 3 and 13 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/664,449 in view of Shikii, and further in view of Wang (US Patent Publication No. 2020/0331319 A1) (“Wang”).
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/664,449, Shikii, and Wang as presented in the corresponding prior art rejection for each claim below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/664,449, Shikii and Wang before them, for extracting the skin temperature feature to be based on dilation or constriction of a shunt vessel because the references are in the same field of endeavor as the claimed invention and they are focused on human comfort in an air conditioned space.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because an outlet wind speed is in positive correlation with a dilation amount of a vein vessel, and the cooling temperature is in negative correlation with the dilation amount of the vein vessel, so as to reduce the energy consumption under the premise of satisfying physical comfort level. When the dilation amount is small, it means that the person’s physical sense of hot is low. When the dilation amount is large, it means that the person’s physical sense of hot is high. Thus, when the dilation amount is small, the air-conditioner is controlled with low outlet wind speed and high cooling temperature, to satisfy the requirement of the person; and when the dilation amount is large, the air-conditioner is controlled with high outlet wind speed and low cooling temperature to quickly decrease the temperature in a vehicle compartment or air conditioned space. Wang Paragraph [0059]
Therefore, claims 4 and 14 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Application No. 16/664,449 in view of Shikii, and further in view of Nakayama et al. (US Patent Publication No. 2008/0077044 A1) (“Nakayama”).
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/664,449, Shikii, and Nakayama as presented in the corresponding prior art rejection for each claim below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/664,449, Shikii, and Nakayama before them, for the extracting the skin temperature feature of Shikii to be based on at least one of a finger skin temperature, a difference in a skin temperature between a finger and a palm, or a size of a specific frequency region because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing human comfort in an air conditioned environment.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because it would provide a control of the air-conditioning based on the thermal sensation analysis result obtained by the thermal sensation analyzing system. Nakayama Paragraph [0080]
Therefore, claims 6 and 16 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 16/664,449 in view of Shikii, in view of Liu, W., Lian, Z. and Zhao, B., 2007. A neural network evaluation model for individual thermal comfort. Energy and Buildings, 39(10), pp.1115-1122 (“Liu”), and further in view of Nakayama.
The detailed rejection for each of the dependent claims in view of the combination of US Patent Application No. 16/664,449, Shikii, Liu, and Nakayama as presented in the corresponding prior art rejection for each claim below is incorporated herein.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,220, Shikii and Liu before them, to use as a model an artificial intelligence model because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing human comfort in an air conditioned environment.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because a BP neural network has an important characteristic of predicting nonlinear systems and some tangible merits, such as fast convergence rate and strong false compatibility. Therefore, when applied to the thermal comfort domain, it can automatically learn according to variations of indoor environment parameters and evaluate thermal comfort levels.. Liu Page 1115, second column, second full paragraph, to Page 1116.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of US Patent Application No. 16/901,220, Shikii, Liu, and Nakayama before them, for the extracting the skin temperature feature of Shikii to be based on at least one of a finger skin temperature, a difference in a skin temperature between a finger and a palm, or a size of a specific frequency region because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing human comfort in an air conditioned environment.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because it would provide a control of the air-conditioning based on the thermal sensation analysis result obtained by the thermal sensation analyzing system. Nakayama Paragraph [0080]
Therefore, claims 9, 10, 19, and 20 of the instant application are rejected on the grounds of nonstatutory double patenting.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 3 recites, in part, “wherein the recognizing the human body region in the thermal image is based on a temperature feature of a moving subject” and claim 13 recites “wherein the processor is further configured to recognize the human body region based on a temperature feature of a moving subject”.  If the recognizing function is of a human body region, how is it possible for the thermal image to be based on a temperature feature of a moving subject?  As written, the claim suggests that the moving subject and the human body are distinct, which renders the claim confusing.  
Appropriate correction through claim amendment is respectfully requested.  For purposes of examination, the features of claims 3 and 13 will be construed as “wherein the recognizing the human body region in the thermal image is based on a temperature feature of the human body in motion.”  
Claims 6, 9-10, 16, and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claims 6, 9, 16, and 19 recite, in part, that the extracting of the skin temperature feature is based on “a size of a specific frequency region”.  However, none of these claims define how such specific frequency region is associated with the skin temperature feature and the meaning of “a size” of such frequency region.  The intended scope or meaning of the “specific frequency region” is unclear based on the recitations of these claims and claims from which they depend.  Paragraph [0114] of the Specification, as published, describes “a size of a specific frequency region in thermal image information with a converted frequency”.  Paragraph [0152] describes “a feature of a size of a specific frequency region of a frequency-converted signal” and Paragraph [0252] describes “power of a specific frequency region of a skin temperature on a frequency domain”.  However, none of these portions of the Specification define or describe the intended meaning of the “size of a specific frequency region”.  As claimed, claims 6, 9, 16, and 19 are rendered indefinite.  
Appropriate correction through claim amendment is respectfully requested.  In light of their dependencies to a corresponding indefinite claim, claims 10 and 20 are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-8 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites, “...recognizing a human body region in the thermal image; …estimating a thermal comfort of a human body based on an analysis of the skin temperature feature,…”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided of this function in the published Specification, such as paragraphs [0113] and [0250], the recognition of a human body region in the thermal image can be done through observation, evaluation, and judgement.  A person could visually see from a thermal image that a human body is present.  In addition, under their broadest reasonable interpretation and based on the description provided of this function in the published Specification, such as paragraphs [0153], [0160], [0176], [0179], and [0251], a  person can estimate the thermal comfort through observation, evaluation, and judgement.  
Accordingly, the claim recites an abstract idea.
The judicial exceptions are not integrated into a practical application.  In particular, claim 1, from which claim 2 depends, recites the additional features of, “acquiring a thermal image of an air conditioning space via an image sensor; acquiring thermal comfort information of a human body within the air conditioning space based on the thermal image; and controlling air conditioning of the air conditioning space based on the thermal comfort information.”  Claim 2 further recites “extracting a skin temperature feature based on a temperature of the human body region; … and extracting thermal comfort information based on the estimated thermal comfort.”  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
The acquiring and extracting limitations are insignificant extra-solution activities without imposing meaningful limits. The limitations amount to necessary data generation or outputting. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The controlling of the air conditioning of the air conditioning space represents no more than mere instructions to apply the judicial exceptions on a space based on information acquired.  The additional controlling limitation does not meaningfully limit the claim because it is recited at a high level of generality of simply controlling air conditioning in a space, without showing a particular structural element being controlled.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding the acquiring and the extracting functions are recognized to be well-understood, routine, and conventional.  For instance, US Patent Publication No. 2016/0363340 A1 to Shikii et al. (“Shikii”) describes in Paragraph [0074] (“Also, the thermal image acquisition unit 11 may include a line sensor, or in other words, infrared detection elements (pixels) arranged one-dimensionally, for example, and be configured to acquire a two-dimensional thermal image by scanning one-dimensionally.”) Shikii further describes in Paragraph [0084] (“The air conditioner 10 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by a thermal image acquisition unit 11 affixed to the front face of the air conditioner 10, for example… More specifically, the human region temperature calculation unit 131 uses a thermal image acquired by the thermal image acquisition unit 11, such as the thermal image indicating a temperature distribution inside the air-conditioned space 60 illustrated in FIG. 4B, for example, to calculate the surface temperature of the person 50.”) Shikii further describes in Paragraph [0081] (“The computational unit 13 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by the thermal image acquisition unit 11. In the present embodiment, as illustrated in FIG. 5, the computational unit 13 is equipped with a temperature calculation unit 130, a storage unit 134, a wind speed estimation unit 135, a convective heat transfer coefficient calculation unit 136, a thermal emission estimation unit 137, and a thermal sensation estimation unit 138.”) US Patent Publication No. 2014/0148706 A1 to Van Treeck et al. (“Van Treeck”) describes in the Abstract (“…an image evaluation unit to receive the data of the infrared sensor to correlate the measured surface temperatures with a segmented physiological model of the person… a correlation unit receiving the data of the image evaluation unit to generate, on the basis of the position in space and/or the gesture and/or the anthropometric and/or morphological data of the at least one person, at least one variable representing thermal comfort.”)  US Patent Publication No. 2015/0204556 A1 to Kusukame et al. (“Kusukame”) describes in paragraph [0242] (“Moreover, based on thermal image data (information on the thermal image) received by the remote control communication device 76, an icon of a person indicating body temperature like the one illustrated in FIG. 11B is displayed on the display device 74.”) Kusukame further describes in Paragraph [0243] (“The user's level of comfort is affected by not only his or her body surface temperature, but his or her core temperature as well. Temperature may therefore be measured from at least two locations: temperature of a portion of the body which closely indicates core temperature (face, neck, etc.) and temperature of an extremity (hand, leg, etc.), such as “face temperature and hand temperature” or “neck temperature and leg temperature”.”)
The additional feature of controlling the air conditioning represents no more than mere instructions to apply the judicial exceptions on a space based on information acquired.  The additional controlling limitation does not meaningfully limit the claim because it is recited at a high level of generality of simply controlling air conditioning in a space, without showing a particular structural element being controlled.
In view of the foregoing, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claims 3, 7, and 8 further recite identifying functions that have been discussed to cover abstract ideas as being mental functions.  Therefore, the claims are not patent eligible.
Regarding claims 4, 5, and 6, these claims further define the extracting functions without including additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Therefore, for similar reasons as those presented with regards to claim 2, these claims are not patent eligible.    
Independent claim 11 recites, “...recognize a human body depicted in the thermal image …”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided of this function in the published Specification, such as paragraphs [0113] and [0250], the recognition of a human body region in the thermal image can be done through observation, evaluation, and judgement.  A person could visually see from a thermal image that a human body is present.  Accordingly, the claim recites an abstract idea.
The judicial exceptions is not integrated into a practical application.  In particular, claim 11 recites the additional features of, “a thermal sensor configured to acquire a thermal image of an air conditioning space; and a processor configured to: … acquire thermal comfort information of the human body; and control air conditioning of the air conditioning space based on the thermal comfort information.”  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
The acquiring limitation is an insignificant extra-solution activity without imposing meaningful limits. The limitations amount to necessary data generation or outputting. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The control of the air conditioning of the air conditioning space represents no more than mere instructions to apply the judicial exceptions on a space based on information acquired.  The additional controlling limitation does not meaningfully limit the claim because it is recited at a high level of generality of simply controlling air conditioning in a space, without showing a particular structural element being controlled.
The additional features including “a thermal sensor” and “a processor”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a thermal sensor” and “a processor”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding the acquiring functions, these functions are recognized to be well-understood, routine, and conventional.  For instance, Shikii describes in Paragraph [0074] (“Also, the thermal image acquisition unit 11 may include a line sensor, or in other words, infrared detection elements (pixels) arranged one-dimensionally, for example, and be configured to acquire a two-dimensional thermal image by scanning one-dimensionally.”) Shikii further describes in Paragraph [0084] (“The air conditioner 10 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by a thermal image acquisition unit 11 affixed to the front face of the air conditioner 10, for example.”) Van Treeck describes in the Abstract (“…an image evaluation unit to receive the data of the infrared sensor to correlate the measured surface temperatures with a segmented physiological model of the person… a correlation unit receiving the data of the image evaluation unit to generate, on the basis of the position in space and/or the gesture and/or the anthropometric and/or morphological data of the at least one person, at least one variable representing thermal comfort.”)  Kusukame describes in paragraph [0242] (“Moreover, based on thermal image data (information on the thermal image) received by the remote control communication device 76, an icon of a person indicating body temperature like the one illustrated in FIG. 11B is displayed on the display device 74.”) Kusukame further describes in Paragraph [0243] (“The user's level of comfort is affected by not only his or her body surface temperature, but his or her core temperature as well. Temperature may therefore be measured from at least two locations: temperature of a portion of the body which closely indicates core temperature (face, neck, etc.) and temperature of an extremity (hand, leg, etc.), such as “face temperature and hand temperature” or “neck temperature and leg temperature”.”)
The additional feature of controlling the air conditioning represents no more than mere instructions to apply the judicial exceptions on a space based on information acquired.  The additional controlling limitation does not meaningfully limit the claim because it is recited at a high level of generality of simply controlling air conditioning in a space, without showing a particular structural element being controlled.
The additional features including “a thermal sensor” and “a processor”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a thermal sensor” and “a processor”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  
In view of the foregoing, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 12, this claim recites “estimate a thermal comfort of the human body through an analysis of the skin temperature feature”.  Under its broadest reasonable interpretation and based on the description provided of this function in the Specification, such as paragraphs [0153], [0160], [0176], [0179], and [0251], a  person can estimate the thermal comfort through observation, evaluation, and judgement.  Accordingly, the claim recites an abstract idea.
The judicial exceptions are not integrated into a practical application.  Claim 12 further recites “extract a skin temperature feature by using a temperature of a human body region in the thermal image; … and extract thermal comfort information based on the estimated thermal comfort”.  The extracting limitations are insignificant extra-solution activities without imposing meaningful limits. The limitations amount to necessary data generation or outputting. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding the extracting functions, these functions are recognized to be well-understood, routine, and conventional.  For instance, Shikii describes in Paragraph [0074] (“Also, the thermal image acquisition unit 11 may include a line sensor, or in other words, infrared detection elements (pixels) arranged one-dimensionally, for example, and be configured to acquire a two-dimensional thermal image by scanning one-dimensionally.”) Shikii further describes in Paragraph [0084] (“The air conditioner 10 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by a thermal image acquisition unit 11 affixed to the front face of the air conditioner 10, for example.”) Van Treeck describes in the Abstract (“…an image evaluation unit to receive the data of the infrared sensor to correlate the measured surface temperatures with a segmented physiological model of the person… a correlation unit receiving the data of the image evaluation unit to generate, on the basis of the position in space and/or the gesture and/or the anthropometric and/or morphological data of the at least one person, at least one variable representing thermal comfort.”)  Kusukame describes in paragraph [0242] (“Moreover, based on thermal image data (information on the thermal image) received by the remote control communication device 76, an icon of a person indicating body temperature like the one illustrated in FIG. 11B is displayed on the display device 74.”) Kusukame further describes in Paragraph [0243] (“The user's level of comfort is affected by not only his or her body surface temperature, but his or her core temperature as well. Temperature may therefore be measured from at least two locations: temperature of a portion of the body which closely indicates core temperature (face, neck, etc.) and temperature of an extremity (hand, leg, etc.), such as “face temperature and hand temperature” or “neck temperature and leg temperature”.”)
In view of the foregoing, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claims 13, 17, and 18 further recite identifying functions that have been discussed to cover abstract ideas as being mental functions.  Therefore, the claims are not patent eligible.
Regarding claims 14, 15, and 16, these claims further define the extracting functions without including additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Therefore, for similar reasons as those presented with regards to claim 11 and claim 12, these claims are not patent eligible.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 8, 11, 12, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikii et al. (US Patent Publication No. 2016/0363340 A1) (“Shikii”).  
Regarding independent claim 1, Shikii teaches:
A thermal comfort-based air conditioning method comprising: Shikii: Paragraph [0002] (“The present disclosure relates to an air conditioner that conducts air conditioning control of an air-conditioned space, a sensor system, and a thermal sensation estimation method.”)
acquiring a thermal image of an air conditioning space via an image sensor; Shikii: Paragraph [0071] (“The air conditioner 10 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by a thermal image acquisition unit 11 affixed to the front face of the air conditioner 10, for example. Herein, a thermal image is an image made up of multiple pixels indicating a temperature distribution inside the air-conditioned space 60.”) Shikii: Paragraph [0074] (“Also, the thermal image acquisition unit 11 may include a line sensor, or in other words, infrared detection elements (pixels) arranged one-dimensionally, for example, and be configured to acquire a two-dimensional thermal image by scanning one-dimensionally.”) [The thermal image acquisition unit reads on “an image sensor”.]
acquiring thermal comfort information of a human body within the air conditioning space based on the thermal image; and Shikii: Paragraph [0084] (“The air conditioner 10 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by a thermal image acquisition unit 11 affixed to the front face of the air conditioner 10, for example.”) Shikii: Paragraph [0088] (“More specifically, the thermal emission estimation unit 137 estimates the human body thermal emission of the person 50 by using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculation unit 136, the ambient temperature which is the temperature of the regions other than the person 50 in the air-conditioned space 60, and the surface temperature of the person 50 calculated by the temperature calculation unit 130.”) Shikii: Paragraph [0098] and FIG. 5 (“In the present embodiment, the thermal sensation estimation unit 138 estimates the thermal sensation of the person 50 on the basis of the human body thermal emission of the person 50 estimated by the thermal emission estimation unit 137. The thermal sensation estimation unit 138 holds information indicating a relationship between the human body thermal emission and the thermal sensation, such as a relationship of a person feeling cold to the extent that the human body thermal emission is large, for example. In addition, the thermal sensation estimation unit 138 preliminarily holds threshold values at which a person feels neither hot nor cold in the information indicating a relationship between the human body thermal emission and the thermal sensation. Consequently, the thermal sensation estimation unit 138 is able to estimate the thermal sensation of the person 50 by using the human body thermal emission of the person 50 estimated by the thermal emission estimation unit 137 and the information indicating a relationship between the human body thermal emission and the thermal sensation. For example, if the thermal emission is greater than a threshold value, the person will feel chilly or cold depending on the degree of thermal emission, and feel colder with increasing thermal emission. Conversely, if the thermal emission is less than a threshold value, the person will feel warm or hot depending on the degree of thermal emission, and feel hotter with decreasing thermal emission.”) [The information from the thermal sensation estimation unit indicating a relationship between the human body thermal emission and the thermal sensation, which is on the basis of the thermal image, to determine whether the person feels cold or hot reads on “acquiring thermal comfort information of a human body …based on the thermal image”.]
controlling air conditioning of the air conditioning space based on the thermal comfort information. Shikii: Paragraph [0079] (“The control unit 14 controls parts such as the louver, the compressor, and the fan on the basis of a result from the computational unit 13, or in other words, an estimated thermal sensation of the person 50 in the air-conditioned space 60, and thereby conducts air conditioning control of the air-conditioned space 60 so that the environmental temperature becomes comfortable for the person 50. For example, if the control unit 14 determines, from the estimated thermal sensation of the person 50, that the person 50 feels hot, the control unit 14 causes the compressor and the fan to operate to control the wind temperature and wind speed, and thereby cause cool air to be produced. Note that the control unit 14 may additionally use the thermal image acquired by the thermal image acquisition unit 11 to recognize the position of the person 50, and cause the louver to face in the direction of the recognized person 50. Consequently, since the ambient temperature around the person 50 may be lowered, the person 50 no longer feels hot and is able to be comfortable.”) [The control unit controlling parts to conduct air conditioning control based on the estimated thermal sensation of the person, which is based on the human body thermal emission, reads on “controlling air conditioning of the air conditioning space based on the thermal comfort information”.]
Regarding claim 2, this claim incorporates the rejection of claim 1. Shikii further teaches:
The thermal comfort-based air conditioning method according to claim 1, wherein the acquiring the thermal comfort information of the human body based on the thermal image comprises: recognizing a human body region in the thermal image; Shikii: Paragraph [0053] (“As another example, the human position estimator may estimate the position of the person by using a position of the person's feet in the thermal image acquired by the thermal image acquirer,…”) Shikii: Paragraph [0075] (“In other words, if the person 50 is present in the air-conditioned space 60 in front of the air conditioner 10 as in FIG. 3, for example, the thermal image acquisition unit 11 acquires a thermal image indicating a temperature distribution of the air-conditioned space 60 including the person 50.”)
extracting a skin temperature feature based on a temperature of the human body region; Shikii: Paragraph [0084] (“More specifically, the human region temperature calculation unit 131 uses a thermal image acquired by the thermal image acquisition unit 11, such as the thermal image indicating a temperature distribution inside the air-conditioned space 60 illustrated in FIG. 4B, for example, to calculate the surface temperature of the person 50. At this point, the human region temperature calculation unit 131 may treat the surface temperature of the person 50 as being the temperature of the face or inside the face of the person 50... Note that the human region temperature calculation unit 131 may also calculate a temperature of a region recognized as the femoral region of the person 50 in the thermal image as the surface temperature of the person 50. This is because the temperature of a person's femoral region is considered to be close to the person's average skin temperature.”)
estimating a thermal comfort of a human body based on an analysis of the skin temperature feature; and Shikii: Paragraph [0084] [As described above.] Shikii: Paragraph [0088] (“More specifically, the thermal emission estimation unit 137 estimates the human body thermal emission of the person 50 by using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculation unit 136, the ambient temperature which is the temperature of the regions other than the person 50 in the air-conditioned space 60, and the surface temperature of the person 50 calculated by the temperature calculation unit 130.”) Shikii: Paragraph [0098] and FIG. 5 [As described in claim 1.] [The human body thermal emission (which reads on “thermal comfort”) of the person based on the surface temperature of the person from the thermal emission estimation unit reads on “estimating a thermal comfort of a human body based on an analysis of the skin temperature feature”.]
extracting thermal comfort information based on the estimated thermal comfort. Shikii: Paragraphs [0084] and  [0098] and FIG. 5 [As described in claim 1.] Shikii: Paragraph [0088] [As described above.] Shikii: Paragraph [0081] (“The computational unit 13 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by the thermal image acquisition unit 11. In the present embodiment, as illustrated in FIG. 5, the computational unit 13 is equipped with a temperature calculation unit 130, a storage unit 134, a wind speed estimation unit 135, a convective heat transfer coefficient calculation unit 136, a thermal emission estimation unit 137, and a thermal sensation estimation unit 138.”) [The information indicating a relationship between the human body thermal emission and the thermal sensation to determine whether the person feels cold or hot reads on “extracting thermal comfort information based on the estimated thermal comfort”.]
Regarding claim 5, this claim incorporates the rejection of claim 2. Shikii further teaches: 
The thermal comfort-based air conditioning method according to claim 2, wherein the extracting the skin temperature feature is based on a skin temperature feature of at least a forehead or a hand of the human body. Shikii: Paragraph [0084] [As described in claim 2.] Shikii: Paragraph [0077] (“On the person 50 illustrated in FIG. 4A, the surface temperature of the portions corresponding to the upper garment 50a and the pants 50b is closer to the ambient temperature than the surface temperature of other sites where the skin of the person 50 is exposed (face, neck, hands, feet). In other words, the surface temperature of the portions corresponding to the upper garment 50a and the pants 50b is lower than the surface temperature of the other sites (face, neck, hands, feet).”) 
Regarding claim 7, this claim incorporates the rejection of claim 2. Shikii further teaches: 
The thermal comfort-based air conditioning method according to claim 2, wherein the estimating the thermal comfort of the human body comprises using sensing information about at least one of a temperature, a humidity, or a wind strength. Shikii: Paragraph [0098] [As described in claim 1.] Shikii: Paragraph [0088] (“…the ambient temperature which is the temperature of the regions other than the person 50 in the air-conditioned space 60, and the surface temperature of the person 50 calculated by the temperature calculation unit 130. Note that the thermal emission estimation unit 137 may use an ambient temperature calculated by the temperature calculation unit 130…”) Shikii: Paragraph [0097] (“The thermal sensation estimation unit 138 estimates the thermal sensation of the person 50 on the basis of a thermal image obtained from the thermal image acquisition unit 11 and parameters set in the air conditioner 10. The parameters herein prescribe at least one of the wind direction, the wind speed, and the wind temperature of wind emitted from the air conditioner 10.”) 
Regarding claim 8, this claim incorporates the rejection of claim 2. Shikii further teaches: 
The thermal comfort-based air conditioning method according to claim 2, wherein the estimating the thermal comfort of the human body comprises using a thermal resistance according to a clothing condition of the human body. Shikii: Paragraphs [0084], [0088], and [0098] [As described in claim 2.] Shikii: Paragraph [0111] (“In addition, the air conditioner 10 may also use a thermal image acquired by the thermal image acquisition unit 11 to estimate the amount of clothing worn by the person 50 from a constant of surface temperature variation after the wind blows onto the person 50. For example, if the temperature rises more rapidly after the wind blows onto the person 50 during the summer, it may be estimated that the person 50 is wearing little clothing, whereas if the temperature falls more quickly after the wind blows onto the person 50 during the winter, it may be estimated that the person 50 is wearing much clothing. Subsequently, a person's thermal sensation may be estimated on the basis of the computed amount of clothing, or a person's thermal sensation may be estimated from a value such as a predicted mean vote (PMV) based on the amount of clothing computed in this way.”) [The temperature surface temperature variation to estimate the amount of clothing worn reads on “a thermal resistance according to a clothing condition of the human body”.]
Regarding independent claim 11, Shikii teaches:
A thermal comfort-based air conditioner comprising: Shikii: Paragraph [0002] (“The present disclosure relates to an air conditioner that conducts air conditioning control of an air-conditioned space, a sensor system, and a thermal sensation estimation method.”)
a thermal sensor configured to acquire a thermal image of an air conditioning space; and Shikii: Paragraph [0071] (“The air conditioner 10 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by a thermal image acquisition unit 11 affixed to the front face of the air conditioner 10, for example. Herein, a thermal image is an image made up of multiple pixels indicating a temperature distribution inside the air-conditioned space 60.”) Shikii: Paragraph [0074] (“Also, the thermal image acquisition unit 11 may include a line sensor, or in other words, infrared detection elements (pixels) arranged one-dimensionally, for example, and be configured to acquire a two-dimensional thermal image by scanning one-dimensionally.”) [The thermal image acquisition unit reads on “a thermal sensor”.]
a processor configured to: Shikii: Paragraph [0080] (“FIG. 5 is a diagram illustrating an example of a configuration of a computational unit of an air conditioner according to Embodiment 1.”) [The computational unit reads on “a processor”.]
recognize a human body depicted in the thermal image acquired by the thermal sensor; Shikii: Paragraph [0053] (“As another example, the human position estimator may estimate the position of the person by using a position of the person's feet in the thermal image acquired by the thermal image acquirer,…”) Shikii: Paragraph [0075] (“In other words, if the person 50 is present in the air-conditioned space 60 in front of the air conditioner 10 as in FIG. 3, for example, the thermal image acquisition unit 11 acquires a thermal image indicating a temperature distribution of the air-conditioned space 60 including the person 50.”)
acquire thermal comfort information of the human body; and Shikii: Paragraph [0084] (“The air conditioner 10 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by a thermal image acquisition unit 11 affixed to the front face of the air conditioner 10, for example.”) Shikii: Paragraph [0088] (“More specifically, the thermal emission estimation unit 137 estimates the human body thermal emission of the person 50 by using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculation unit 136, the ambient temperature which is the temperature of the regions other than the person 50 in the air-conditioned space 60, and the surface temperature of the person 50 calculated by the temperature calculation unit 130.”) Shikii: Paragraph [0098] and FIG. 5 (“In the present embodiment, the thermal sensation estimation unit 138 estimates the thermal sensation of the person 50 on the basis of the human body thermal emission of the person 50 estimated by the thermal emission estimation unit 137. The thermal sensation estimation unit 138 holds information indicating a relationship between the human body thermal emission and the thermal sensation, such as a relationship of a person feeling cold to the extent that the human body thermal emission is large, for example. In addition, the thermal sensation estimation unit 138 preliminarily holds threshold values at which a person feels neither hot nor cold in the information indicating a relationship between the human body thermal emission and the thermal sensation. Consequently, the thermal sensation estimation unit 138 is able to estimate the thermal sensation of the person 50 by using the human body thermal emission of the person 50 estimated by the thermal emission estimation unit 137 and the information indicating a relationship between the human body thermal emission and the thermal sensation. For example, if the thermal emission is greater than a threshold value, the person will feel chilly or cold depending on the degree of thermal emission, and feel colder with increasing thermal emission. Conversely, if the thermal emission is less than a threshold value, the person will feel warm or hot depending on the degree of thermal emission, and feel hotter with decreasing thermal emission.”) [The information from the thermal sensation estimation unit indicating a relationship between the human body thermal emission and the thermal sensation, which is on the basis of the thermal image, to determine whether the person feels cold or hot reads on “acquire thermal comfort information of a human body”.]
control air conditioning of the air conditioning space based on the thermal comfort information. Shikii: Paragraph [0079] (“The control unit 14 controls parts such as the louver, the compressor, and the fan on the basis of a result from the computational unit 13, or in other words, an estimated thermal sensation of the person 50 in the air-conditioned space 60, and thereby conducts air conditioning control of the air-conditioned space 60 so that the environmental temperature becomes comfortable for the person 50. For example, if the control unit 14 determines, from the estimated thermal sensation of the person 50, that the person 50 feels hot, the control unit 14 causes the compressor and the fan to operate to control the wind temperature and wind speed, and thereby cause cool air to be produced. Note that the control unit 14 may additionally use the thermal image acquired by the thermal image acquisition unit 11 to recognize the position of the person 50, and cause the louver to face in the direction of the recognized person 50. Consequently, since the ambient temperature around the person 50 may be lowered, the person 50 no longer feels hot and is able to be comfortable.”) [The control unit controlling parts to conduct air conditioning control based on the estimated thermal sensation of the person, which is based on the human body thermal emission, reads on “control air conditioning of the air conditioning space based on the thermal comfort information”.]
Regarding claim 12, this claim incorporates the rejection to claim 11.  Shikii further teaches:
The thermal comfort-based air conditioner according to claim 11, wherein the processor is further configured to: 
extract a skin temperature feature by using a temperature of a human body region in the thermal image; Shikii: Paragraph [0084] (“More specifically, the human region temperature calculation unit 131 uses a thermal image acquired by the thermal image acquisition unit 11, such as the thermal image indicating a temperature distribution inside the air-conditioned space 60 illustrated in FIG. 4B, for example, to calculate the surface temperature of the person 50. At this point, the human region temperature calculation unit 131 may treat the surface temperature of the person 50 as being the temperature of the face or inside the face of the person 50... Note that the human region temperature calculation unit 131 may also calculate a temperature of a region recognized as the femoral region of the person 50 in the thermal image as the surface temperature of the person 50. This is because the temperature of a person's femoral region is considered to be close to the person's average skin temperature.”)
estimate a thermal comfort of the human body through an analysis of the skin temperature feature; and Shikii: Paragraph [0084] [As described above.] Shikii: Paragraph [0088] (“More specifically, the thermal emission estimation unit 137 estimates the human body thermal emission of the person 50 by using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculation unit 136, the ambient temperature which is the temperature of the regions other than the person 50 in the air-conditioned space 60, and the surface temperature of the person 50 calculated by the temperature calculation unit 130.”) Shikii: Paragraph [0098] and FIG. 5 [As described in claim 11.] [The human body thermal emission (which reads on “thermal comfort”) of the person based on the surface temperature of the person from the thermal emission estimation unit reads on “estimate a thermal comfort of a human body through an analysis of the skin temperature feature”.]
extract thermal comfort information based on the estimated thermal comfort. Shikii: Paragraphs [0084] and  [0098] and FIG. 5 [As described in claim 11.] Shikii: Paragraph [0088] [As described above.] Shikii: Paragraph [0081] (“The computational unit 13 estimates the thermal sensation of the person 50 in the air-conditioned space 60, on the basis of a thermal image acquired by the thermal image acquisition unit 11. In the present embodiment, as illustrated in FIG. 5, the computational unit 13 is equipped with a temperature calculation unit 130, a storage unit 134, a wind speed estimation unit 135, a convective heat transfer coefficient calculation unit 136, a thermal emission estimation unit 137, and a thermal sensation estimation unit 138.”) [The information indicating a relationship between the human body thermal emission and the thermal sensation to determine whether the person feels cold or hot reads on “extract thermal comfort information based on the estimated thermal comfort”.]
Regarding claim 15, this claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.
Regarding claim 17, this claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.
Regarding claim 18, this claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shikii in view of Kusukame et al. (US Patent Publication No. 2015/0204556 A1) (“Kusukame”).
Regarding claim 3, this claim incorporates the rejection of claim 2. Shikii does not expressly teach “the recognizing the human body region in the thermal image is based on a temperature feature of a moving subject”.  However, Kusukame describes a thermal image sensor suitable for measuring an amount of activity. Kusukame teaches:
The thermal comfort-based air conditioning method according to claim 2, wherein the recognizing the human body region in the thermal image is based on a temperature feature of a moving subject. Kusukame: Paragraph [0253] (“The relationship between the user's thermal sensation and the temperature of his or her limbs is also affected by the user's amount of exercise, amount of activity, and posture. The air conditioner 10 therefore desirably includes a system for measuring the user's amount of exercise, amount of activity, and posture. This allows for air conditioning that is suited to the user's thermal sensation and performed according to the user's amount of exercise, amount of activity, and posture. Note that the user's amount of exercise, amount of activity, and posture is computed from, for example, an image captured by the thermal image sensor 13.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shikii and Kusukame before them, for recognizing the human body region in the thermal image of Shikii to be based on a temperature feature of a moving subject because the references are in the same field of endeavor as the claimed invention and they are focused on human comfort in an air conditioned space.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because it would provide a thermal image sensor suitable for measuring an amount of activity. Kusukame Paragraph [0011] The air conditioner would desirably include a system for assessing the user's behavior, such as the user's eating or bathing routine. This allows for air conditioning that is suited to the user's thermal sensation and performed according to the user's behavior. to control the air conditioner. Kusukame Paragraph [0255]
Regarding claim 13, this claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shikii in view of Wang (US Patent Publication No. 2020/0331319 A1) (“Wang”).
Regarding claim 4, this claim incorporates the rejection of claim 2. Shikii does not expressly teach “the extracting the skin temperature feature is based on dilation or constriction of a shunt vessel”.  However, Wang describes controlling the air-conditioner to perform cooling. Wang teaches:
The thermal comfort-based air conditioning method according to claim 2, wherein the extracting the skin temperature feature is based on dilation or constriction of a shunt vessel. Wang: Paragraph [0058] (“or example, controlling the air-conditioner to perform cooling includes: controlling the outlet wind speed and the cooling temperature. The outlet wind speed is in positive correlation with the dilation amount of the vein vessel, and the cooling temperature is in negative correlation with the dilation amount of the vein vessel.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shikii and Wang before them, for extracting the skin temperature feature to be based on dilation or constriction of a shunt vessel because the references are in the same field of endeavor as the claimed invention and they are focused on human comfort in an air conditioned space.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because an outlet wind speed is in positive correlation with a dilation amount of a vein vessel, and the cooling temperature is in negative correlation with the dilation amount of the vein vessel, so as to reduce the energy consumption under the premise of satisfying physical comfort level. When the dilation amount is small, it means that the person’s physical sense of hot is low. When the dilation amount is large, it means that the person’s physical sense of hot is high. Thus, when the dilation amount is small, the air-conditioner is controlled with low outlet wind speed and high cooling temperature, to satisfy the requirement of the person; and when the dilation amount is large, the air-conditioner is controlled with high outlet wind speed and low cooling temperature to quickly decrease the temperature in a vehicle compartment or air conditioned space. Wang Paragraph [0059]
Regarding claim 14, this claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shikii in view of Nakayama et al. (US Patent Publication No. 2008/0077044 A1) (“Nakayama”).
Regarding claim 6, this claim incorporates the rejection of claim 2. Shikii does not expressly teach that “the …model is trained to extract a skin temperature feature based on at least one of a finger skin temperature, a difference in a skin temperature between a finger and a palm, or a size of a specific frequency region”.  However, Nakayama describes an analysis of thermal sensation using biosignals, generally, skin temperature used as an index. Nakayama teaches:
The thermal comfort-based air conditioning method according to claim 2, wherein the extracting the skin temperature feature is based on at least one of a finger skin temperature, a difference in a skin temperature between a finger and a palm, or a size of a specific frequency region. Nakayama: Paragraph [0033] (“As shown in FIG. 2, the thermal sensation analyzing system 1 is attached to a person on, for example, his/her finger, to detect his/her skin temperature.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shikii and Nakayama before them, for the extracting the skin temperature feature of Shikii to be based on at least one of a finger skin temperature, a difference in a skin temperature between a finger and a palm, or a size of a specific frequency region because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing human comfort in an air conditioned environment.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because it would provide a control of the air-conditioning based on the thermal sensation analysis result obtained by the thermal sensation analyzing system. Nakayama Paragraph [0080]
Regarding claim 16, this claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shikii in view of Liu, W., Lian, Z. and Zhao, B., 2007. A neural network evaluation model for individual thermal comfort. Energy and Buildings, 39(10), pp.1115-1122 (“Liu”) and further in view of Nakayama.
Regarding claim 9, this claim incorporates the rejection of claim 1. Shikii further teaches: 
The thermal comfort-based air conditioning method according to claim 1, wherein: 
the acquiring the thermal comfort information of the human body comprises using an … model which extracts thermal comfort information of the human body based on an analysis of a human body skin temperature feature; and Shikii: Paragraph [0098] and FIG. 5 [As described in claim 1.] Shikii: Paragraph [0084] (“More specifically, the human region temperature calculation unit 131 uses a thermal image acquired by the thermal image acquisition unit 11, such as the thermal image indicating a temperature distribution inside the air-conditioned space 60 illustrated in FIG. 4B, for example, to calculate the surface temperature of the person 50. At this point, the human region temperature calculation unit 131 may treat the surface temperature of the person 50 as being the temperature of the face or inside the face of the person 50... Note that the human region temperature calculation unit 131 may also calculate a temperature of a region recognized as the femoral region of the person 50 in the thermal image as the surface temperature of the person 50. This is because the temperature of a person's femoral region is considered to be close to the person's average skin temperature.”) Shikii: Paragraph [0088] (“More specifically, the thermal emission estimation unit 137 estimates the human body thermal emission of the person 50 by using the convective heat transfer coefficient calculated by the convective heat transfer coefficient calculation unit 136, the ambient temperature which is the temperature of the regions other than the person 50 in the air-conditioned space 60, and the surface temperature of the person 50 calculated by the temperature calculation unit 130.”) [The information from the thermal sensation estimation unit (which reads on “using an … model which extracts”) indicating a relationship between the human body thermal emission and the thermal sensation, which is on the basis of the thermal image, to determine whether the person feels cold or hot reads on “the acquiring the thermal comfort information of the human body using an…model which extracts thermal comfort information”.  The human body thermal emission of the person that is based on the surface temperature of the person from the thermal emission estimation unit provided to the thermal sensation estimation unit reads on “based on an analysis of the skin temperature feature”.]
the …model is trained …to extract thermal comfort information of the human body based on the skin temperature feature. Shikii: Paragraphs [0088] and [0098] and FIG. 5 [As described in claim 1.] Shikii: Paragraphs [0084] and [0088] [As described above.] [The thermal sensation estimation unit providing the information indicating a relationship between the human body thermal emission and the thermal sensation to determine whether the person feels cold or hot reads on “to extract thermal comfort information of the human body”.  The human body thermal emission of the person based on the surface temperature of the person from the thermal emission estimation unit reads on “based on the skin temperature feature”.]
Shikii does not expressly teach “using an artificial intelligence (AI) model…the AI model is trained”.  However, Liu describes an evaluation model for individual thermal comfort based on the BP neural network. Liu teaches:
…using an artificial intelligence (AI) model…the AI model is trained… Moon: Page 1115, second column, second full paragraph (“…a neural network evaluation model (NNEM) of indoor thermal comfort is established based on the back propagation algorithm (BP neural network [9]), which can be fit for individual thermal comfort.”) Liu: Page 1118, first column, fourth full paragraph (“…when training the NNEM, only three levels need to be considered: uncomfortable cool (including cool or cold), comfort (including cool, slightly cool, slightly warm and warm) and uncomfortable warm (including warm or hot).”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shikii and Liu before them, to use as a model an artificial intelligence model because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing human comfort in an air conditioned environment.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because a BP neural network has an important characteristic of predicting nonlinear systems and some tangible merits, such as fast convergence rate and strong false compatibility. Therefore, when applied to the thermal comfort domain, it can automatically learn according to variations of indoor environment parameters and evaluate thermal comfort levels.. Liu Page 1115, second column, second full paragraph, to Page 1116.
Shikii and Liu do not expressly teach that “the …model is trained to extract a skin temperature feature based on at least one of a finger skin temperature, a difference in a skin temperature between a finger and a palm, or a size of a specific frequency region”.  However, Nakayama describes an analysis of thermal sensation using biosignals, generally, skin temperature used as an index. Nakayama teaches:
…the …model is trained to extract a skin temperature feature based on at least one of a finger skin temperature, a difference in a skin temperature between a finger and a palm, or a size of a specific frequency region, and … Nakayama: Paragraph [0033] (“As shown in FIG. 2, the thermal sensation analyzing system 1 is attached to a person on, for example, his/her finger, to detect his/her skin temperature.”) [The thermal sensation analyzing system reads on “the…model”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shikii, Liu, and Nakayama before them, for the extracting the skin temperature feature of Shikii to be based on at least one of a finger skin temperature, a difference in a skin temperature between a finger and a palm, or a size of a specific frequency region because the references are in the same field of endeavor as the claimed invention and they are focused on analyzing human comfort in an air conditioned environment.
One of ordinary skill in the art before the effective filing date would have been motivated to do this modification because it would provide a control of the air-conditioning based on the thermal sensation analysis result obtained by the thermal sensation analyzing system. Nakayama Paragraph [0080]
Regarding claim 10, this claim incorporates the rejection of claim 9. Shikii further teaches: 
The thermal comfort-based air conditioning method according to claim 9, wherein the … model is trained 
to extract a skin temperature feature based on a thermal resistance according to a clothing condition of the human body, and Shikii: Paragraphs [0088] and [0098] and FIG. 5 [As described in claim 1.] Shikii: Paragraphs [0084] and [0088] [As described in claim 9.] Shikii: Paragraph [0111] (“In addition, the air conditioner 10 may also use a thermal image acquired by the thermal image acquisition unit 11 to estimate the amount of clothing worn by the person 50 from a constant of surface temperature variation after the wind blows onto the person 50. For example, if the temperature rises more rapidly after the wind blows onto the person 50 during the summer, it may be estimated that the person 50 is wearing little clothing, whereas if the temperature falls more quickly after the wind blows onto the person 50 during the winter, it may be estimated that the person 50 is wearing much clothing. Subsequently, a person's thermal sensation may be estimated on the basis of the computed amount of clothing, or a person's thermal sensation may be estimated from a value such as a predicted mean vote (PMV) based on the amount of clothing computed in this way.”) [The temperature surface temperature variation to estimate the amount of clothing worn reads on “a thermal resistance according to a clothing condition of the human body”.]
to extract thermal comfort information of the human body based on the skin temperature feature. Shikii: Paragraphs [0088] and [0098] and FIG. 5 [As described in claim 1.] Shikii: Paragraphs [0084] and [0088] [As described in claim 9.] [The thermal sensation estimation unit providing the information indicating a relationship between the human body thermal emission and the thermal sensation to determine whether the person feels cold or hot based on the amount of clothing reads on “to extract thermal comfort information of the human body”.  The human body thermal emission of the person based on the surface temperature of the person from the thermal emission estimation unit reads on “based on the skin temperature feature”.]
Shikii and Liu do not expressly teach that “the AI model is trained”.  However, Nakayama teaches:
…the AI model is trained… Nakayama: Paragraph [0033] [As described and explained in claim 9.]
The motivation to combine Shikii, Liu, and Nakayama as provided in claim 9 is incorporated herein.
Regarding claim 19, this claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale.
Regarding claim 20, this claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2014/0148706 A1 to Van Treeck et al. describes a device and corresponding method for detecting thermal comfort includes an infrared sensor to generate a thermographic image by detecting the temperature at a plurality of points to detect the surface temperature of at least one person; an image evaluation unit to receive the data of the infrared sensor to correlate the measured surface temperatures with a segmented physiological model of the person. The image evaluation unit determines a position in space and/or a gesture and/or anthropometric and/or morphological data of the at least one person, and a correlation unit receiving the data of the image evaluation unit to generate, on the basis of the position in space and/or the gesture and/or the anthropometric and/or morphological data of the at least one person, at least one variable representing thermal comfort.
Moon, J.W. and Jung, S.K., 2016. Development of a thermal control algorithm using artificial neural network models for improved thermal comfort and energy efficiency in accommodation buildings. Applied Thermal Engineering, 103, pp.1135-1144 describes an evaluation model for individual thermal comfort is presented based on the BP neural network. The train data came from a thermal comfort survey. The evaluation results of the model showed a good match with the subject's real thermal sensation, which indicated that the model can be used to evaluate individual thermal comfort rightly. Taken a room air conditioner as an example, the application of the NNEM in creating a microenvironment for individual was discussed. The result showed that the NNEM can play an important role of connecting individual thermal comfort with the control on the air conditioner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117